UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

REGINALD T MORRIS #1077432 CASE NO. 6:19-CV-00528 SEC P

VERSUS JUDGE SUMMERHAYS
DEPUTY SHETTY ET AL MAGISTRATE JUDGE WHITEHURST
PARTIAL JUDGMENT

 

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable law, and noting the absence of objections to the Report and
Recommendation in the record;

IT IS ORDERED, ADJUDGED AND DECREED THAT the claims
against 15" Judicial District Court, Judge Marilyn Castle, Lafayette Parish
Correctional Center and Sheriffs Office of Lafayette Parish be DISMISSED WITH
PREJUDICE as frivolous and for failing to state a claim for which relief may be
pranted.

THUS DONE in Chambers on this \ day of July, 2019.
nme

Robert S. Stimmerhiys 7

s
United States District Judge~

      

 

 
